1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   BARD WATER DISTRICT,                                   Case No.: 13cv2727 JM (RBB)
12                                         Plaintiff,
                                                            ORDER ENTERING FINAL
13   v.                                                     JUDGMENT AGAINST PLAINTIFF
     JAMES DAVEY AND ASSOCIATES,                            BARD WATER DISTRICT
14
     INC., an Arizona corporation; JAMES
15   DAVEY; and DOES 1 through 50,
16                                     Defendants.
17
18   JAMES DAVEY AND ASSOCIATES,
     INC., an Arizona corporation,
19
                             Third-Party Plaintiff,
20
     v.
21
     GEORGE CAIRO ENGINEERING,
22   INC., an Arizona corporation; and ROES
23   1 through 10, inclusive,
24                        Third-Party Defendants.

25          On October 1, 2018, the court granted Defendants James Davey and Associates, Inc.
26   and James Davey’s motion for summary judgment against Plaintiff Bard Water District on
27   the basis that Plaintiff failed to file this action before expiration of the statute of limitations.
28   (Doc. No. 120.) Pursuant to Federal Rule of Civil Procedure 54(b), the court finds no just
                                                        1

                                                                                        13cv2727 JM (RBB)
1    reason for delay of entry of final judgment against Plaintiff. Accordingly, the court directs
2    the Clerk of Court to enter final judgment against Plaintiff Bard Water District and in favor
3    of Defendants James Davey and Associates, Inc. and James Davey. The court retains
4    jurisdiction to hear a motion filed pursuant to Rule 54(d). This order does not modify the
5    Status Hearing set for November 16, 2018, or end the action as to any of the claims or
6    rights and liabilities of other parties to this case.
7           IT IS SO ORDERED.
8    DATED: November 7, 2018
                                                      JEFFREY T. MILLER
9
                                                      United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2

                                                                                     13cv2727 JM (RBB)
